PCIJ_AB_79_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-12-05_ORD_01_IM_00_FR.txt. 194

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1939. Ordonnance rendue le 5 décembre 1939.
Le 5 décembre.

Rôle général
n° 75.

ANNEE JUDICIAIRE 1939

COMPAGNIE. D’ELECTRICITE
DE SOFIA ET DE BULGARIE

(DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES)

Présents : M. GUERRERO, Président; Sir Ceci. Hurst, Vice-
Président ; MM. FROMAGEOT, ANZILOTTI, NEGULESCO,
Jhr. van Eysinca, MM. CHENG, DE VisscHER, ERICH,
juges.

La Cour permanente de Justice internationale,
ainsi composée,
après délibéré en Chambre du Conseil,

Vu les articles 4r et 48 du Statut de la Cour,
Vu l’article 61 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, déposée et enregistrée au Greffe de la Cour
le 26 janvier 1938, par laquelle le Gouvernement belge a intro-
duit devant la Cour contre le Gouvernement bulgare une instance
relative à la Compagnie d’Electricité de Sofia et de Bulgarie ;

Vu la désignation par les deux Gouvernements en cause de
leurs agents, savoir : pour le Gouvernement belge, M. J. G. de
Ruelle, et, pour le Gouvernement bulgare, M. Ivan Altinoff;

Vu la désignation par le Gouvernement bulgare — ce Gou-
vernement, qui ne comptait sur le siège de la Cour aucun juge

4
195 A/B 79. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

de sa nationalité, s'étant prévalu du droit que lui réserve l’arti-
cle 31 du Statut — de M. Théohar Papazoff pour siéger dans
l'affaire ;

Vu le Mémoire déposé par le Gouvernement belge le 27 août
1938 ;

Vu la requête en indication de mesures conservatoires, dépo-
sée le 4 juillet 1938 au Greffe de la Cour par le Gouvernement
belge, ensemble les télégrammes adressés par l’agent du Gou-
vernement bulgare au Président de la Cour le 27 juillet 1038
et la lettre de l'agent du Gouvernement belge au Greffier de
la Cour du 26 août 1938 ;

Vu l'ordonnance rendue par le Président de la Cour le 27 août
1938, par laquelle, à raison des susdites communications, il a
été donné acte au Gouvernement belge du retrait de sadite
requête en indication de mesures conservatoires ;

Vu l'exception préliminaire soulevée le 25 novembre 1938
par le Gouvernement bulgare ;

Vu J’Arrét du 4 avril 1939, par lequel la Cour à statué sur
ladite exception ;

Vu l'ordonnance, datée du même. jour, par laquelle la Cour
a fixé aux 4 juillet, 19 août et 4 octobre 1939 les délais affé-
rents au dépôt des Contre-Mémoire, Réplique et Duplique sur
le fond ; .

Vu le Contre-Mémoire du Gouvernement bulgare et la Réplique
du Gouvernement belge, présentés dans les délais ainsi fixés ;

Vu l'ordonnance, datée du 4 octobre 1939, par laquelle, à la
suite d’un télégramme de l'agent du Gouvernement bulgare du
2 octobre 1939, le délai afférent au dépôt de la Duplique bulgare
a été prorogé au 4 janvier 1940 ;

Considérant que, le 17 octobre 1939, l'agent du Gouverne-
ment belge a déposé au Greffe de la Cour un nouveau docu-
ment intitulé « Deuxième Requête incidente du Gouvernement
belge en indication de mesures conservatoires », daté du 14 octo-
bre 1939 et rédigé dans les termes suivants:

« En la cause de l’État belge contre l’État bulgare (affaire concer-
nant la Compagnie d’Electricité de Sofia et de Bulgarie),

Vu la requête introductive d'instance déposée au Greffe de la Cour
par la Partie demanderesse le 26 janvier 1938,

Vu les articles 41 et 48 du Statut de la Cour et l’article 61 de
son Réglement,

Vu la requéte en indication de mesures conservatoires, datée du
2 juillet et enregistrée au Greffe de la Cour le 4 juillet 1938,

5
196 A/B 79. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Vu la lettre adressée le 26 août 1938 par le soussigné à M. le
Greffier de la Cour,

Vu l'ordonnance rendue par la Cour le 27 août 1938 et donnant
acte au Gouvernement belge du retrait de la requête susdite en indi-
cation de mesures conservatoires,

Vu l’Arrêt de la Cour en date du 4 avril 1930 statuant sur le
déclinatoire de compétence opposé par la Partie défenderesse,

Attendu qu’il résulte de la communication prérappelée adressée le
26 août par le soussigné à M. le Greffier de la Cour, que le Gou-
vernement belge n’a retiré sa demande en indication de mesures
conservatoires que sous réserves et sur la foi d’une déclaration du
Gouvernement bulgare aux termes de laquelle, étant donné le carac-
tère purement constatatoire des décisions judiciaires bulgares dont
la Municipalité de Sofia réclamait l'exécution, le non-paiement par
la Compagnie d’Electricité de Sofia et de Bulgarie ne pouvait entrai-
ner pour elle aucune mesure de coercition ; la Municipalité, ajoutait-
on, devait, pour obtenir le paiement recherché, intenter devant
les tribunaux bulgares un procès au pétitoire, qui aurait à se
dérouler éventuellement aux trois degrés normaux d'instance; la
somme réclamée sur la base des décisions « constatatoires » était
de 70.745.610 leva ;

Attendu que la Municipalité de Sofia, substituée à la totalité des
abonnés par décret-loi du 13 avril 1938 (document n° 62 annexé au
Mémoire belge), a intenté en date du rer août 1939 à la société
susdite, ainsi qu'il conste du certificat ci-joint, un procès au péti-
toire sur la base des décisions de justice bulgares antérieures ;

Attendu que la somme réclamée est toutefois portée de 70.745.610 leva
à 82.360.577 leva ;

Attendu que les mesures d'exécution dont la société belge est
menacée sont de nature, non seulement à ébranler gravement la situa-
tion matérielle de cette société, mais à paralyser son rétablissement
dans ses droits par la Municipalité au cas où la Cour aura fait droit
à la demande du Gouvernement belge ;

Attendu que le soussigné a vainement tenté d'obtenir de l'agent
du Gouvernement bulgare une intervention en vue de faire suspendre
la nouvelle procédure en cours ;

Attendu enfin que le Gouvernement bulgare a sollicité de la Cour,
en considération de la situation internationale, une prorogation du
délai pour le dépôt de son Contre-Mémoire, et qu’il y a lieu, dès
lors, de craindre qu’une décision au fond ne puisse intervenir avant
l'exécution poursuivie par la Municipalité de Sofia,

Par ces motifs,

Le soussigné, agent du Gouvernement belge, conclut qu’il plaise
à la Cour, agissant dans l'exercice des pouvoirs qui lui sont confé-
rés par les articles 41 et 48 de son Statut et par l’article 61 de son
Règlement, indiquer à titre de mesure conservatoire que le nouveau
procès introduit devant les juridictions bulgares sera tenu en sus-
pens jusqu’au prononcé de l'arrêt à rendre sur le fond de l’affaire
par la Cour permanente de Justice internationale » ;

6
197 A/B 79. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Considérant que cette requête a été notifiée le 18 octobre
1939 à l'agent du Gouvernement bulgare, qui, en même temps,
a été prié de faire tenir, avant le 24 novembre 1939, au Greffe
de la Cour ses observations écrites éventuelles sur la demande
du Gouvernement belge en indication de mesures conserva-
toires ;

Considérant que, par un télégramme daté du 18 novembre
1939, l'agent du Gouvernement bulgare a, sur instructions de
son Gouvernement, communiqué à la Cour que, par suite de
la guerre, l’agent du Gouvernement bulgare se trouvait dans
Vimpossibilité de collaborer avec des avocats étrangers pour
assurer la défense bulgare et que, par suite de la nécessité de
traverser des pays belligérants pour arriver à La Haye com-
portant des risques sérieux pour la sécurité personnelle, le
Gouvernement bulgare défendait le départ du juge national dési-
gné par lui et de son agent, et qu’en invoquant cette situation
de force majeure, le Gouvernement bulgare se considérait comme
non tenu de présenter à la Cour les observations demandées,
tout en déclarant qu'il existait de multiples raisons pour le
rejet de la demande belge en indication de mesures conserva-
toires ;

Considérant que, le 24 novembre 1939, le Président de la
Cour, conformément à l’article 61, alinéa 8, du Règlement, a
fixé au 4 décembre 1939 une audience pour entendre les obser-
vations des Parties sur la demande en indication de mesures
conservatoires ;

Considérant que le juge désigné par le Gouvernement bulgare,
dûment convoqué à l'audience ainsi fixée, a, par télégramme
daté du 25 novembre 1939, fait savoir qu'il lui était impossible,
pour cause de force majeure, de venir à La Haye;

Considérant que, par télégrammes du 24 novembre 1930, les
agents des deux Parties ont été dûment informés de la fixation
de l'audience du 4 décembre 1939; mais que, par suite du
télégramme de l’agent du Gouvernement bulgare du 18 novembre
1939 ci-dessus rappelé, seul l’agent du Gouvernement belge s’est
tenu à la disposition de la Cour à la date fixée ;

Considérant qu’ainsi le Gouvernement bulgare ne s’est pas
fait représenter devant la Cour à l’audience publique tenue le
4 décembre 1939 ;

Considérant qu’au cours de cette audience, la Cour a entendu
M. J. G. de Ruelle, agent du Gouvernement belge, et Me Henri
Rolin, conseil; que la demande formulée dans la requête du
14 octobre 1030 n’a pas été modifiée au cours de l'audience ;

Considérant que, le 8 septembre 1939, le Tribunal régional
de Sofia a donné le certificat ci-après, produit par le Gouver-
nement belge en annexe à sa requête du 14 octobre 1939:

7
198 A/B 79. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

« CERTIFICAT. — Le Tribunal régional de Sofia, [Ime Section civile,
délivre le présent certificat A la Société d’Electricité pour Sofia et la
Bulgarie, pour certifier qu’avec une demande sub n° 32406 du rer août
1939, suivant laquelle il a été formé un procès civil n° 852/939, la
Grande Municipalité de la Capitale a intenté une action contre la
Société pour Sofia et la Bulgarie pour 82.380.577,08 leva, suivant
petitum :

Que le Tribunal régional de Sofia condamne la Société d’Electri-
cité pour Sofia et la Bulgarie à payer à la Grande Municipalité de
la Capitale :

a) Accise perçue irréguliérement depuis le rer juillet
1925 jusqu'au rer avril 1937, s’élevant à une somme

globale de . . . . . . . . . . . . . . . 66.754.344,15
b) Sommes perçues irrégulièrement pour énergie élec-

trique consommée pour la période du rer janvier 1936

jusqu'au rer avril 1936. . . . . 960.740,93

c) Sommes perçues irrégulièrement pour énergie élec-
trique consommée pour la période du rer avril 1936
jusqu’au rer avril 1938 . . . . . . . . . . .  6.483.762,00

d) Intérêts (légaux) 8% sur les sommes figurant
aux pp. a, b, et c depuis le 16 mars 1938 jusqu’au

jour où l’action a été intentée 8.161.730,00

En tout, leva . . 82.360.757,08

e) L’intérét de 8 % sur la somme demandée de 82.360.577,07 leva
de ce jour jusqu'au remboursement définitif.
f) Les frais de justice.

Et que, pour prouver son action, la Grande Municipalité de la
Capitale a produit des expéditions du jugement rendu par la Cour
d'appel sub n° 70, du 27 mars 1937, sur procès civil n° 38/937, et du
jugement rendu par le Tribunal suprême de cassation sub n° 177
du 16 mars 1938 sur procès civil n° 678/38 de la IIme Section civile.

Suivent les signatures du président et du secrétaire, munies du
sceau du Tribunal régional de Sofia et dûment légalisées par le minis-
tère de la Justice et par le ministère des Affaires étrangères et
des Cultes.

Pour traduction certifiée conforme.
(Signé) P. IVANOFF.

Vu au Ministère royal des Affaires étrangères et des Cultes
pour légalisation de la signature ci-dessus apposée de son drogman
M. P. Ivanoff (n° 978). — Sofia, le 12 septembre 1939. — Le Secrétaire
du Département consulaire : (Signé) [illisible]. — Le Drogman-Cais-
sier : (Signé) [illisible]. »

Considérant que ladite action, ainsi intentée au pétitoire par
la Municipalité de Sofia contre la société, est précisément, sui-
vant la déclaration de l'agent du Gouvernement bulgare lui-
même en date du 27 juillet 1938 ci-dessus citée, la voie à
8
199 A/B 79. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

suivre par ladite Municipalité pour obtenir le paiement des.
sommes réclamées par elle à la société et lui permettre, de ce
chef, le recours aux mesures de coercition ;
Considérant qu’aux termes de l’article 41, alinéa premier, du
Statut,
« La Cour a le pouvoir d'indiquer, si elle estime que les cir-

constances l'exigent, quelles mesures conservatoires du droit de
chacun doivent être prises à titre provisoire » ;

Qu’aux termes de l’article 61, alinéa 4, du Règlement,

« La Cour peut indiquer des mesures conservatoires autres
que celles qui sont proposées dans la demande »;

Considérant que la disposition précitée du Statut applique le
principe universellement admis devant les juridictions interna-
tionales et consacré d’ailleurs dans maintes conventions aux-
quelles la Bulgarie a été partie, — d’après lequel les parties
en cause doivent s'abstenir de toute mesure susceptible d’avoir
une répercussion préjudiciable à l'exécution de la décision à
intervenir et, en général, ne laisser procéder à aucun acte, de
quelque nature qu'il soit, susceptible d’aggraver ou d'étendre
le différend ; :

Considérant que, dans l’espéce, les circonstances actuelles,
ainsi que les ajournements successifs et les délais en résultant,
et en dernier lieu l’action au pétitoire ci-dessus rappelée, justi-
fient, aux yeux de Ja Cour, l'indication de mesures conserva-
toires propres à empêcher, pendant la procédure devant la Cour,
l’accomplissement d’actes susceptibles de préjuger, aussi bien
pour l’une que pour l’autre des Parties en cause ou intéressées
dans l'affaire, leurs droits respectifs devant résulter de l'arrêt

à intervenir ;

PAR CES MOTIFS, .
La Cour,
indique à titre provisoire,

qu’en attendant l'arrêt définitif de la Cour dans l'affaire
introduite par la requête belge le 26 janvier 1938,

l’État bulgare veille à ce qu’il ne soit procédé à aucun acte,
de quelque nature qu’il soit, susceptible de préjuger des droits
réclamés par le Gouvernement belge ou d’aggraver ou d'étendre
le différend soumis à la Cour.

La présente ordonnance a été rédigée en français, les Parties
s'étant déclarées d'accord pour que toute la procédure ait lieu
dans cette langue.
200 A/B 79. — COMPAGNIE D'ÉLECTRICITÉ DE SOFIA

Fait au Palais de la Paix, à La Haye, le cinq décembre mil
neuf cent trente-neuf, en quatre exemplaires, dont l’un restera
déposé aux archives de la Cour, et dont les autres seront trans-
mis respectivement au Gouvernement belge, au Gouvernement
bulgare et au Conseil de la Société des Nations.

Le Président de la Cour :

(Signé) J. G. GUERRERO.

Le Greffier-adjoint de la Cour:

(Signé) J. JorsTaD.

I0
